Citation Nr: 0414695	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-03 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel









INTRODUCTION

The veteran served on active military duty from July 1975 to 
July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO granted 
service connection for hypertension and assigned a 
noncompensable evaluation to this disability, effective from 
July 2001.  

The noncompensable disability rating assigned to the 
service-connected hypertension is based on an initial grant 
of service connection for this disorder.  As such, the entire 
period associated with this service-connected disability will 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, 
the rating issue with regard to this service-connected 
disorder is correctly characterized as listed on the title 
page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected hypertension is not manifested by 
diastolic pressure predominantly at 100 or more, systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more with the requirement of 
continuous medication for control.  



CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
the service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1) and § 4.104, Diagnostic Code 7101 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court Of Appeals For Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In a letter dated in September 2001 as well as in the 
statement of the case (SOC) issued in October 2002, the RO 
informed the veteran of the provisions of the VCAA, the 
criteria used to adjudicate his compensable rating claim, the 
type of evidence needed to substantiate this issue, as well 
as the specific information necessary from him.  Further, the 
October 2002 SOC advised the veteran of the evidence of 
record and of the reasons and bases for the decision.  In 
addition, in the September 2001 letter, the RO specifically 
notified the veteran that VA would assist in obtaining 
identified records but that it was his duty to give enough 
information to enable VA to obtain any such available 
additional records.  

Moreover, in the September 2001 letter, the RO notified the 
veteran of his opportunity to "[t]ell . . . [the agency] 
about any additional information or evidence that . . . [he] 
want[ed] . . . [the agency] to try to get for . . . [him]."  
This statement, which references the veteran's opportunity to 
provide VA with information describing additional evidence, 
appears to satisfy the "fourth element" of the VCAA notice 
requirements (which stipulates that VA must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)").  

Further, the Board notes that the RO informed the veteran of 
the specific information necessary from him and of his 
opportunity to submit any pertinent evidence in the September 
2001 letter, which was issued prior to the initial decision 
on his hypertension claim in January 2002.  Consequently, the 
Board finds no defect in terms of the timing of the VCAA 
notice requirement.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Further, during the current appeal, the veteran underwent a 
pertinent VA examination.  

Additionally, the Board acknowledges that, in a February 2003 
statement, the veteran's representative asked that, if the 
veteran was unable to attend the scheduled personal hearing, 
the RO return his claims folder to the representative for a 
more comprehensive argument.  Further review of the claims 
folder indicates that the veteran failed to report to the 
personal hearing scheduled at the RO before a Veterans' Law 
Judge in September 2003.  Thereafter, and specifically in 
April 2004, the RO transferred the veteran's claims folder to 
the Board.  In the following month, the representative 
provided additional argument to the Board.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand regarding the issue on appeal would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Factual Background

Service medical records reflect the following elevated blood 
pressure readings:  144/88 in November 1979, 136/90 in March 
1980, 120/96 in October 1980, 140/80 in May 1982, 144/80 in 
March 1983, 138/96 in March 1986, 138/90 in March 1991, 
140/90 in February 1992, 148/94 in March 1994, 143/88 in 
December 1994, 142/88 in March 1995, 140/78 in April 1995, 
and 142/90 in May 1995.  The veteran was discharged from 
active military duty in July 1995.  

According to relevant post-service medical records, in 
February 1996, the veteran underwent a VA general medical 
examination.  In the report of this evaluation, the examiner 
noted that the veteran stood 5 feet 10 inches tall and 
weighed 224 pounds.  The veteran's maximum weight within the 
past year was 190 pounds.  The veteran stated that he had 
elevated blood pressure readings which were found to be 
incidental and asymptomatic.  He denied experiencing chest 
pains, shortness of breath, or headaches.  At the time of the 
VA general medical examination in February 1996, the 
veteran's pulse was 63 in the sitting position.  He had the 
following blood pressure readings:  142/90, 141/91, and 
162/90 in the sitting position; 120/85 in the recumbent 
position; and 135/80 in the standing position.  The veteran's 
heart had a regular rate and rhythm without murmurs or 
gallops.  His apex was located at his mid-clavicular line.  
The examiner diagnosed mild arterial hypertension.  

VA medical records dated from June 2000 to July 2001 reflect 
periodic treatment for elevated blood pressure.  
Specifically, these reports indicated the following blood 
pressure readings:  154/84 in June 2000, 152/90 in October 
2000, 161/91 in February 2001, 155/93 in May 2001, 162/83 in 
June 2001, as well as 124/69 and 132/73 in July 2001.  The 
treating physician prescribed medication and assessed obesity 
and hypertension.  

In December 2001, the veteran underwent a VA hypertension 
examination.  According to the report of this evaluation, the 
veteran denied experiencing any dysuria, hematuria, kidney 
disease, chest pain, angina, or exertional dyspnea.  The 
examiner noted that the veteran's cardiovascular system was 
unremarkable for any nocturnal dyspnea or coronary artery 
disease and that his neurological system was unremarkable for 
cerebrovascular accidents, seizures, or syncope.  In 
addition, the examiner noted that the veteran was taking 
medication for his hypertension and that his blood pressure 
readings, which were 138/85 in the standing position and 
132/80 in the supine position, were equal in both of his 
arms.  Further examination demonstrated a pulse of 78 (which 
the examiner described as regular), normal S1 and S2, no S3 
or S4, no murmurs, and no edema or cyanosis in the veteran's 
extremities.  Chest x-rays showed no acute cardiac or 
pulmonary disease.  An electrocardiogram was normal with 
normal sinus rhythm and no acute changes.  The examiner 
expressed his opinion that the veteran's "elevated blood 
pressure in the service represent[s] the onset of his present 
hypertension."  

In a January 2002 rating action, the RO considered these 
relevant service, and post-service, medical records and 
determined that the information contained therein supported 
the grant of service connection for hypertension.  
Consequently, the RO granted service connection for 
hypertension and assigned a noncompensable disability 
evaluation to this disorder, effective from July 2001.  The 
veteran's service-connected hypertension has remained 
evaluated as noncompensably disabling.  No additional medical 
records were received during the current appeal.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Since the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).

In the present case, the RO has evaluated the veteran's 
service-connected hypertension under the diagnostic code 
which rates impairment resulting from hypertensive vascular 
disease (including hypertension and isolated systolic 
hypertension).  According to this diagnostic code, evidence 
of diastolic pressure predominantly at 100 or more, systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more with the requirement of 
continuous medication for control will result in the 
assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2003).  The next higher 
disability evaluation of 20 percent requires evidence of 
diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  Id.  A 40 percent 
disability rating necessitates evidence of diastolic pressure 
predominantly 120 or more.  Id.  The highest disability 
evaluation allowable under this diagnostic code, 60 percent, 
requires evidence of diastolic pressure predominantly 130 or 
more.  Id.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Note 1 
following Diagnostic Code 7101 (2003).  

Throughout the current appeal, the veteran has asserted that 
his service-connected hypertension is more severe than the 
current noncompensable disability evaluation indicates.  In 
particular, he has asserted throughout the current appeal 
that he has experienced elevated blood pressure readings 
since service.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected 
hypertension must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

In this regard, the Board acknowledges that, according to the 
relevant evidence considered by the RO, the veteran is 
currently taking medication for his hypertension.  Further, 
the veteran has been found to have the following blood 
pressure readings:  142/90, 141/91, and 162/90 in the sitting 
position, 120/85 in the recumbent position, and 135/80 in the 
standing position at the February 1996 VA general medical 
examination; 154/84 in June 2000; 152/90 in October 2000; 
161/91 in February 2001; 155/93 in May 2001; 162/83 in June 
2001; 124/69 and 132/73 in July 2001; as well as 138/85 in 
the standing position and 132/80 in the supine position at 
the December 2001 VA hypertension examination.  

Significantly, however, these records do not support a 
finding that the veteran's hypertension is manifested by 
diastolic pressure predominantly at 100 or more, systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more with the requirement of 
continuous medication for control, or that these criteria are 
nearly approximated.  As such, the Board finds that a 
compensable rating for the veteran's service-connected 
hypertension is not warranted.  See, 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2003).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's hypertension results 
in marked interference with his employment or requires 
frequent periods of hospitalization.  Rather, the Board notes 
that the percentage ratings under the Schedule are 
representative of the average impairment in earning capacity 
resulting from diseases and injuries.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that his hypertension 
results in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.  


ORDER

An initial compensable disability rating for the 
service-connected hypertension is denied.  

	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



